DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 6/3/2022 have been fully considered but they are not persuasive as to the Double Patenting rejection over U.S. Patent No. 9,682,410. Applicant argues that the claims of the ‘410 patent do not recite the limitation “the interconnection…includes a generally linear configuration”. This argument is not persuasive because this feature is impliedly taught by claim 5, which requires the interconnection to be set at a distance from the top and bottom surfaces of the bar. Applicant also argues the claims of ‘410 can be distinguished from the present claims because instant claim 23 recites “at least one miniature bar…having a mass mk”. However, since all the miniature bars in ‘410 have the same mass mk, at least one of the miniature bars in ‘410 has mass mk. The arguments presented are not persuasive and the Double Patenting rejection is therefore maintained. In addition, upon further consideration, a new ground of rejection is entered for claim 23 and its dependents.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 25 and 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 23 recites “at least one miniature bar of the plurality of miniature bars having a mass mk”. There does not appear to be support in the specification for miniature bars of the claimed noble metal bar to have varied masses, one of which is mk with other masses being more than mk. Claims 23, 25 and 27-30 therefore are considered to contain new matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 15-20, 23, 25, 27-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,682,410. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding instant claims 1, 5, 15, 16 and 20 the claims of the instant application are directed to the same subject matter of US ‘410. The only difference between instant claim 1 and the claims of ‘410 relates to the orientation of the interconnections. However, the interconnections in ‘410 separate the bar into n x m miniature bars of the same mass, where n and m ≥ 2. This is considered to result in a grid pattern, which means at least some of the interconnections are necessarily perpendicular to each other. The claimed linear configuration of the interconnections is impliedly taught by claim 5, which requires the interconnection to be set at a distance from the top and bottom surfaces of the bar. In addition, other limitations are impliedly taught by claims 5 and 14.
Regarding instant claim 3, claims 2 and 4 of ‘410 recites a backing attached adhesively to an underside of the bar.
Regarding instant claims 17-19, claim 18 of ‘410 recites similar subject matter.
Regarding claims 23, 25, and 27-28, the interconnections in ‘410 separate the bar into n x m miniature bars of the same mass, where n and m ≥ 2. Since all the miniature bars in ‘410 have the same mass, they all have mass mk. This is considered to result in a rectangular grid pattern, which means each bar has four edges. Furthermore, at least two miniature bars are connected to three other miniature bars and at least one bar is connected to four other miniature bars so long as n and m ≥ 3. At least two miniature bars are connected to four other miniature bars so long as n and m ≥ 3 and one of n or m ≥ 4.
Regarding claim 29, the thickness of a bar is considered to be an obvious parameter in making precious metal bars for retail sale.
Regarding claim 30, these metals are well known noble metals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784